FILED
                            NOT FOR PUBLICATION                            DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RICHARD MARENTES TORRES,                         No. 11-18054

               Plaintiff - Appellant,            D. C. No. 3:09-cv-05929-CRB

  v.

M. CATE, et al.,                                 MEMORANDUM*

               Defendants - Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                           Submitted December 19, 2012**

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Richard Marentes Torres, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due

process violations arising from his gang validation and continued confinement in

administrative segregation. We have jurisdiction under 28 U.S.C. § 1291. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo the district court’s dismissal under Federal Rule of Civil Procedure

12(b)(6), Watson v. Weeks, 436 F.3d 1152, 1157 (9th Cir. 2006), and we affirm.

      The district court properly dismissed Torres’ due process claims relating to

his initial validation and placement in administrative segregation because these

claims are barred by the doctrines of res judicata and collateral estoppel. See

Sanchez v. City of Santa Ana, 936 F.2d 1027, 1035-36 (9th Cir. 1990) (plaintiff is

precluded from litigating § 1983 due process claims based upon the same primary

rights as those previously adjudicated in a California state court action).

      The district court properly dismissed Torres’ due process claims relating to

his continued confinement in administrative segregation because Torres’ Third

Amended Complaint demonstrates that the periodic reviews of his segregation

were sufficient for due process. See Toussaint v. McCarthy, 801 F.2d 1080, 1101

(9th Cir. 1986) (while periodic review of inmate’s segregated confinement is

necessary, prison officials are not required to allow additional evidence or

statements), abrogated in part on other grounds by Sandin v. Conner, 515 U.S.

472 (1995).

      The district court did not abuse its discretion in denying Torres’ motions for

appointment of counsel and in staying discovery pending resolution of defendants’

motions to dismiss Torres’ amended complaints. See Terrell v. Brewer, 935 F.2d


                                           2                                      11-18054
1015, 1017 (9th Cir. 1991) (requiring “exceptional circumstances” for appointment

of counsel and reviewing decision for abuse of discretion); Wood v. McEwen, 644

F.2d 797, 801-02 (9th Cir. 1981) (per curiam) (no abuse of discretion where

district court stayed discovery to determine whether plaintiff could state a claim

and plaintiff did not allege any prejudice from the stay).

      AFFIRMED.




                                           3                                   11-18054